Citation Nr: 1300457	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  10-35 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active duty service from April 1972 and April 1973.  The Appellant is the Veteran's surviving spouse. 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied the Appellant's claims of entitlement to DIC under 38 U.S.C. § 1318 and entitlement to service connection for the cause of the Veteran's death.  The Appellant appealed this rating action to the Board. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in May 2009.

2.  At the time of the Veteran's death, service connection was in effect for right knee chondromalacia (evaluated as 10 percent disabling) and left knee chondromalacia (evaluated as noncompensably disabling).  The Veteran had a combined service-connected disability rating of 10 percent, effective from April 10, 1973. 

3.  The Veteran was not evaluated as totally disabled for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war. 


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date. However, for reasons expressed immediately below, the Board finds that the VCAA is not applicable herein.  See Holliday v. Principi, 14 Vet. App. 280, 282-83   (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim]. 

The facts regarding this claim are not in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the issue adjudicated herein.  Application of pertinent provisions of the law and regulations will determine the outcome.  No amount of additional evidentiary development would change the result of this case.  Therefore, VCAA notice is not necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"]; 15 Vet. App. 143, 149 (2001).  Thus, the Board will proceed to a decision. 

II. Analysis

The appellant seeks entitlement to DIC benefits under § 1318. 

Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable to the surviving spouse and to the children of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of his/her own willful misconduct, and who was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) (2012).  The service-connected disability(ies) must have been: (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the veteran's death; or (2) continuously rated totally disabling since the veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16. 38 C.F.R. § 3.22(c) (2012). 

"Entitled to receive" means that, at the time of death, the veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here (such as withholding or waiver of payment), or because the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b) (2012). 

Claims under 38 U.S.C.A. § 1318 will be adjudicated based on decisions rendered during the veteran's lifetime. 38 C.F.R. § 20.1106 (2012).  Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318  would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the Veteran's lifetime.

The Veteran's certificate of death reflects that he died in May 2009.  The immediate cause of death was a myocardial infarction.  Atherosclerotic heart disease was listed as an underlying cause of the myocardial infarction.  

At the time of the Veteran's death, service connection was in effect for right knee chondromalacia (evaluated as 10 percent disabling) and left knee chondromalacia (evaluated as noncompensably disabling).  He had a combined rating of 10 percent, effective from April 10, 1973.   

The criteria for the award of DIC benefits under 38 U.S.C.A. § 1318 are not met by the Veteran's disability ratings during life.  The record shows that the Veteran was not continuously rated totally disabled on a schedular basis (based on his service-connected disabilities) at any time since his release from active duty service in April 1973.  Further, the record does not show, nor does the Appellant contend, that the Veteran had been a POW at any time during his service.  Accordingly, the Veteran does not meet the pertinent requirements of law.  See 38 U.S.C.A. § 1318  (West 2002); 38 C.F.R. § 3.22 (2012). 

The Board must also address the question of whether the Veteran was "entitled to receive" compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death. 

According to the only subsection of 38 C.F.R. § 3.22(b) potentially applicable in this case (as the other subsections involve other circumstances inapplicable here, such as withholding or waiver of payment), "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated totally disabled by VA, and was not receiving compensation because the Veteran had applied for said compensation but had not received it due solely to CUE in a VA decision concerning the issue of disability evaluation or effective date.  See 38 C.F.R. § 3.22(b) (2012). 

The record in the present appeal shows that by an April 1973 rating action, the RO granted service connection for right knee chondromalaica and left knee chondromalacia;10 percent and noncompensable disability ratings were assigned, respectively, effective April 10, 1973--the date following the Veteran's discharge from military service.  The RO continued the 10 and noncompensable disability ratings assigned to the service-connected right and left knee disabilities, respectively, in subsequent rating actions issued throughout the Veteran's lifetime.

The Appellant has made no argument that any rating action for the Veteran's service-connected bilateral knee disabilities was clearly and unmistakably erroneous.  Nor has she argued that VA failed to adjudicate any claim by the Veteran that could potentially serve as the basis for the award of compensation under 38 U.S.C. § 1318.  As there is no specific contention in the record that any particular rating decision is clearly and unmistakably erroneous, 38 C.F.R. § 3.22(b)(3) (2012) is not relevant to the Appellant's claim. 

Because the law, and not the facts, is dispositive of this matter, the Appellant has failed to state a claim upon which relief may be granted and, as a matter of law, her claim for DIC benefits under the provisions of 38 U.S.C. § 1318 must be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC under 38 U.S.C. § 1318 is denied. 
REMAND

Unfortunately, the Appellant's claim for service connection for the cause of the Veteran's death must be remanded for additional substantive development.  Specifically, to obtain the Veteran's terminal hospital reports and to obtain an opinion as to the etiology of his death.  The Board sincerely regrets the additional delay, but adjudication cannot proceed without further development on this claim.

To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, there must have been a causal connection.  38 C.F.R. § 3.312 (2012). 

The Veteran's certificate of death reflects that he died in May 2009 at St. Jude Medical Center in Fullerton, California.  The immediate cause of death was listed as myocardial infarction.  Atherosclerotic heart disease was listed as an underlying cause of the myocardial infarction.  The Veteran's terminal hospital reports from the above-cited private hospital have not been associated with the claims file.  Accordingly, records from St. Jude Medical Center should be requested on remand. 

The Appellant contends that the Veteran's fatal cardiovascular disability was caused when he was given an overdose of pain medications prescribed for his service-connected right and left knee disabilities.  See VA Form 9, dated and signed by the Appellant in August 2010.  

It is unclear from the record whether VA prescribed/administered the pain medication which the appellant believes caused the Veteran's death.  Under 38 U.S.C.A. § 1151 VA provides benefits where a Veteran's death was not the result of the Veteran's willful misconduct, but was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran and the proximate cause of death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

The RO has not explicitly considered the matter of § 1151.  However, given the above-noted discussion, and because a determination on the matter of § 1151 could impact a determination as to the Veteran's entitlement to DIC benefits, the § 1151 matter is intertwined with of the cause of death claim.  The RO should consider entitlement to § 1151 benefits in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  38 U.S.C.A. § 5103A(a)(1) requires VA to make "reasonable efforts" to provide assistance when adjudicating cause of death claims.  The VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2) (West 2002).  In this case, the Board concludes that in order to fulfill the duty to assist a remand is necessary to obtain a medical opinion as to the etiology of the Veteran's fatal cardiovascular disabilities, to include whether they were caused by medications prescribed for the service-connected chondromalacia of the right and left knees. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to complete a release form or to provide to VA the Veteran's medical records from St. Jude Medical Center, 101 E. Valencia Mesa Dr., Fullerton, California, so that treatment records can be obtained from this provider for the Veteran's terminal hospitalization in May 2009.  

2.  Request that the appellant provide information with respect to whether VA prescribed/administered the pain medication which she alleges was the cause of the Veteran's fatal heart attack (i.e., pharmacy records, written statements).

3.  After all additional records have been associated with the record, the claims file, including this remand, should be referred to a VA physician with appropriate expertise to review and provide an opinion as to the etiology of the Veteran's cause of death.

The opinion provider should opine as to:

a. whether it is at least as likely as not (50 percent probability or more) that the Veteran's fatal myocardial infarction and atherosclerotic heart disease had their onset during his period of active duty service from April 1972 to April 1973 or were otherwise related to a disease or injury during that period of service; and
b. 
whether it is at least as likely as not (50 percent probability or more) that the Veteran's fatal myocardial infarction and atherosclerotic heart disease were manifested to a compensable degree within a year of service discharge in April 1973; and
c. whether it is at least as likely as not (50 percent probability or more) that the Veteran's fatal myocardial infarction and atherosclerotic heart disease was caused by medications prescribed for the Veteran's service-connected chondromalacia of the right and left knees.  The examiner should consider the entire claims file, to include the appellant's arguments that the Veteran was given an overdose of pain medication which led to his fatal heart attack; and 
d. If the opinion provider finds it is at least as likely as not that the Veteran's fatal myocardial infarction and atherosclerotic heart disease was caused by medications prescribed for the Veteran's service-connected chondromalacia of the right and left knees, the opinion provider should opine as to whether the Veteran's death was caused by VA hospital care, medical or surgical treatment, or examination furnished to the Veteran (i.e. VA-prescribed pain medication) and the proximate cause of death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  

In formulating the above opinions, the opinion provider must specifically acknowledge and comment on all causes of death listed on the Veteran's death certificates (i.e., myocardial infarction and atherosclerotic heart disease.)

The opinion provider should acknowledge that the claims folder was reviewed and must provide reasons for each opinion given.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  Thereafter, the RO must readjudicate the Appellant's claim for service connection for the cause of the Veteran's death, to include consideration of 38 U.S.C.A. § 1151, if applicable.  If the benefit sought on appeal is readjudicated and remains denied, the Appellant should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits since the Statement of the Case, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. C. Graham 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


